White, J.
The indictment in this case charges that Dublin Cleaver, and Jack Wallace, and Tom Vance murdered, by hanging and shooting, one James McCann, in the county of McLennan, on September 30, 1876. It further charges that this appellant, A. W. Jones, and four other parties (naming them), did advise, command, encourage, incite, move, procure, aid, counsel, and hire the said Dublin Cleaver, Jack Wallace, and Tom Vance to commit said murder. All the parties named were colored persons. Two of the parties had been tried and acquitted, to wit, Wallace, one of the principals, and Guest, one of the accomplices; and the prosecution had been dismissed as to three of the accomplices, to wit, Blocker, Evans, and Cox. At the time of the trial in this case the indictment was still pending against Cleaver and Vance, as principals, and this appellant, as an accomplice, to the said murder.
*442Appellant was alone placed on trial as an accomplice to the murder, and on November 30, 1877, he was convicted as such accomplice, and his punishment assessed at death. From this judgment of conviction he presents this appeal. The record is very voluminous, and many errors have been assigned upon which defendant claims that the judgment below should be reversed. We do not deem it necessary to discuss these errors. In the opinion of this court, most, if not all, of them have been heretofore decided, and they are not considered as well taken.
We do not think the court erred in permitting the witness Alexander to testify as to the arguments and inducements urged and held out to him by the defendant to join the colored Masonic lodge, some months prior to the homicide. Before this witness was called to the stand, the State had put in evidence the writing found pinned on the coat of the murdered man, and also the testimony of experts as to the handwriting. There is no doubt but that this evidence last mentioned pointed towards defendant, and connected him with the commission of the deed, to the extent that the experts testified that, in their opinion, this writing was his.
The correct rule under such a state of case is believed to be that held in Dill v. The State, 1 Texas Ct. App. 278, to wit:
“ When the crime has been proved, and the circumstances point to the accused as the perpetrator, facts tending to show a motive, though remote, are admissible in evidence ; but the jury should exercise great caution in attaching importance to this species of proof.”
We have read this record with great interest, and with, extraordinary care, in order to arrive at a correct and just conclusion with regard, to the momentous issues depending upon the result of our investigation. The case has undoubtedly been tried with marked ability, both by the prosecution and the defense, and we have been able to find no ma*443terial errors in the rulings of the learned judge in the admission and rejection of evidence. So far as his charge to the jury is concerned, it has been aptly characterized by the counsel for defendant, both in his oral argument and his brief, as “ an admirable charge.” Throughout the whole proceedings the trial appears, in every respect, to have been a most fair and impartial one.
The only real question of moment on-this appeal is, in our opinion, whether the evidence, as shown in the statement of facts before us, is sufficient to support the finding and judgment. We are aware that it is always with great hesitancy that an appellate court interferes with a verdict where there is any evidence to support it. Still, in the momentous issues involving the life of a human being, it is no less a province than a duty to interpose in favor of life when the verdict cannot be conscientiously concurred in.
As has been so well said by our distinguished chief justice, in Tollett v. The State:
“ To sustain a conviction, it should appear, not only that an offense, as charged, has been committed, but there also should be proof tending to establish that the party charged .was the person who committed it, or was a participant in its commission, to a degree of certainty greater than a mere probability, or strong suspicion. There must be legal and competent evidence pertinently identifying the defendant with the transaction constituting the offense charged against him. It is the duty of the court to require that such legal and competent evidence shall be adduced on the .trial, in order to sustain a verdict of guilty. This is plainly deducible from our Code, which prescribes, as one of the grounds of a new trial, 6 that the verdict is contrary to the law and the evidence ’ (Pasc. Dig., art. 3137), and also that ‘ the Supreme Court may revise the judgment in a criminal action, as well upon the law as upon the facts ; but when a cause is reversed for the reason that the verdict is contrary *444to the weight of the evidence, the same shall, in all cases, be remanded for a new trial.’ ” Pasc. Dig., art. 3210.
“ These provisions impose upon the District Court in the first instance, and afterwards on this court, the responsibility of determining whether or not there has been adduced before the jury a sufficient amount of legal and competent evidence as would render it safe to allow the verdict to stand, and become a precedent in the adjudication of offenses under the law. The performance of this duty on the part of the court is the exercise of a legal discretion and judgment as to what facts should be sufficient to rebut the legal presumption of innocence to which everyone is entitled who is put upon his trial for an offense.” 44 Texas, 95; and see, also, Wilson King v. The State, decided at the present term, ante, p. 256.
We are of opinion, from the evidence before us in this case, that the testimony of the accomplice who turned State’s evidence is not sufficiently corroborated in matters tending to connect the appellant with the commission of the homicide as to warrant us in holding that the evidence, as a whole, is sufficient, and that the judgment should stand.
We are, therefore, of opinion that the court erred in overruling defendant’s motion for a new trial; and for this reason the judgment must be reversed and the cause remanded.

Reversed and remanded.